ORDER
PER CURIAM.
Anthony Finerson (“Plaintiff’) appeals the trial court’s judgment dismissing his one count petition against Melissa Feath-erston and Featherston Law Firm (collectively, “Defendants”), alleging violations of the Missouri Merchandising Practices Act (“MMPA”), Section 407.010, et seq. The judgment of the trial court is affirmed.
The judgment of the trial court is not clearly erroneous. An extended opinion would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).